Citation Nr: 1813810	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  16-50 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from October 1950 to October 1952.

This comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran served in the United States Army and earned the Combat Infantryman's Badge.  He seeks entitlement to a TDIU, contending that service-connected bilateral hearing loss and tinnitus rendered him unemployable.  38 C.F.R. §§ 3.321(b), 4.16(b) (2017). 

The Veteran's service-connected disabilities are as follow: bilateral hearing loss,  rated as 60 percent disabling from June 26, 2014 to March 10, 2015 and 50 percent disabling thereafter, and tinnitus currently rated at 10 percent disabling.  The threshold requirement for a TDIU on a schedular basis pursuant to 38 C.F.R. § 4.16(a) (2017) was met during the period when 60 percent for bilateral hearing loss was in effect.  

Even where a Veteran does not meet the schedular criteria for entitlement to a TDIU, an extraschedular basis may still be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and with consideration of the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2017). 

According to 38 C.F.R. § 4.16(b) (2017), it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of the VA Compensation and Pension Service for such extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2017).  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran underwent a VA audiometric examination in September 2014.  The examiner noted the Veteran's report of the use of hearing aids for the past 15 years, had difficulty hearing conversation, and had to use the telephone with only the left ear.  The audiologist made no specific comment on occupational impairment.  In a March 2015 letter, a private audiologist noted the Veteran's severe hearing loss and opined that the Veteran should avoid working in any environment in which his bilateral hearing loss could be "exacerbated."  Moreover, according to this audiologist, the Veteran's profound hearing limitations would prevent both personal and telephonic verbal communication, presenting safety risks in any job situation involving transportation or machinery-with or without adaptation or amplification.  The RO determined that the Veteran was not unemployable because he could function with the use of modern technology for the hearing impaired and generally cited the Americans with Disabilities Act without specifics.  There are no competent medical opinions in the file to support this conclusion as it pertains to this Veteran. 

VA outpatient treatment records show on-going repairs and adjustments of hearing aids.  One clinician noted that the Veteran was engaged in farming, but there are no other records to show his level of education and occupational history or skills.  Therefore, a request to the Veteran for information on his education and occupational skills information is necessary. 

Further, as there is a competent opinion regarding unemployability, referral for consideration for an extra-schedular rating is necessary. 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request from the Veteran the level of his education, work history, and occupational skills acquired since his active duty service.  Associate any response with the claims file. 

2.  Then, refer the claim for entitlement to a TDIU on an extra-schedular basis to the appropriate VA officials. 

3.  If any action taken is adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




